Citation Nr: 1040100	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-26 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Board hearing held at the RO 
in May 2010. 


FINDING OF FACT

For the entire initial rating period, the Veteran's PTSD has been 
manifested by difficulty in maintaining effective work and social 
relationships resulting in reduced reliability and productivity, 
but not by total occupational impairment, or by occupational and 
social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD for 
the period since October 1, 2006, have been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130,  Diagnostic 
Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, and prior to the establishment of service 
connection for PTSD, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in 
April 2007 correspondence; that correspondence included notice of 
the information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned a grant of 
service connection in the event his PTSD claim was successful.  
See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The record reflects that the Veteran 
also received the notice to which he is entitled under 
38 U.S.C.A. §§ 5103A and 7105, including through the issuance of 
the May 2008 statement of the case.  See Dingess/Hartman, 19 Vet. 
App. at 490-91.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) clarified VA's notice obligations in increased rating 
claims.  The instant appeal originates, however, from the grant 
of service connection for the disorder at issue.  In any event, 
the Court's decision in Vazquez-Flores was subsequently reversed 
in relevant part.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Board notes that the record was held open following the May 
2010 hearing to allow the Veteran time to submit additional 
evidence.  He indicated at the hearing that it was his intention 
to waive his right to initial RO consideration of any such 
submitted evidence.  Shortly after the hearing he submitted 
additional VA treatment records, some of which were not 
previously considered by VA.  Given the Veteran's expressed 
intent that the records be reviewed by the Board in the first 
instance, the Board finds that remand of the case pursuant to 
38 C.F.R. § 20.1304 is not warranted.  Based on the procedural 
history of this case, it is the conclusion of the Board that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  
The Veteran has indicated that his treatment for PTSD has been 
limited to VA medical facilities.  Records from those facilities, 
as well as his service treatment records are on file.  The 
Veteran does not contend that any pertinent records remain 
outstanding.

In addition, the Veteran was afforded a VA examination for his 
PTSD in September 2007.  The Veteran contends that the 
examination is inadequate because it did not last as long as he 
would have liked.  He has not provided any indication as to how 
long it should have lasted, or the basis for such opinion.  The 
examination report itself addresses his psychiatric complaints, 
as well as the findings from mental status examination.  The 
examiner reported a diagnosis, and provided a Global Assessment 
of Functioning (GAF) score.  The examination report does not 
appear incomplete, and there is otherwise no suggestion that the 
examiner ended the examination prematurely.  In short, the Board 
has no basis for disputing the examiner's implied determination 
that the Veteran was interviewed for the appropriate amount of 
time to obtain the information required to adjudicate this 
appeal.  The Board concludes that the examination was adequate.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Initial Rating of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then-current severity of the disorder.  Further, in Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As noted in the Introduction, the Veteran's period of service 
ended in September 2006.  Service connection for PTSD was granted 
in September 2007, with an assigned 30 percent evaluation 
effective October 1, 2006.  This evaluation has remained in 
effect since that time.

The RO rated the Veteran's PTSD under 38 C.F.R. § 4.130,  
Diagnostic Code 9411, which provides that a 30 percent rating is 
warranted where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  

A 50 percent  evaluation is warranted for occupational  and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic  attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract  thinking, disturbances of motivation 
and mood, difficulty in establishing and maintaining effective 
work and social  relationships.

A 70 percent rating is warranted for occupational and social  
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals  which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of  personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective  relationships.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to  time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

The Board initially notes that the Veteran has been diagnosed 
with a depressive disorder.  His clinicians have suggested that 
the depression is part and parcel of the PTSD.  In any event, 
given the absence of a medical opinion distinguishing the 
manifestations of the service-connected PTSD from those of any 
other psychiatric disorder, in addressing the proper evaluation 
assignable for the PTSD, the Board will consider all of the 
Veteran's pertinent psychiatric symptoms as if they are a part of 
the Veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App 181 (1998). 

After reviewing the evidence of record, the Board concludes that 
the Veteran is entitled to a 50 percent rating for PTSD for the 
entire initial rating period since October 1, 2006.  The 
pertinent evidence includes VA treatment records covering the 
period from November 2007 to April 2010, the report of a 
September 2007 VA examination, and the Veteran's statements and 
testimony.  The Veteran testified that he experiences panic 
attacks, and also difficulty in maintaining social relationships 
in that his romantic relationships tend to be short-lived.  He 
also experiences some difficulty in establishing or maintaining 
effective work relationships, as he apparently quit his part time 
job because of conflicts with a supervisor, and at his hearing he 
testified to avoiding projects involving people with personal 
situations that would upset him.  He also testified to some mild 
short memory impairment.  The September 2007 VA examiner noted 
that the Veteran had an anxious mood with an affect that was 
inappropriate in range.  The VA treatment records also note an 
anxious mood, with mild to moderate depression.  

The medical records on file notably show that the treating 
clinicians have consistently assigned a GAF score of 55 for the 
impairment caused by the PTSD, except for one occasion in 
November 2007 when the assigned GAF score was 60.  Although the 
September 2007 examiner assigned a GAF score of 70, the Board 
finds, in light of the Veteran's reported symptoms and 
presentation on mental status examinations through the years, and 
in light of the agreement of treating clinicians over a period of 
more than 3 years concerning the severity of the PTSD, that the 
GAF scores of 55 are a more accurate indicator of the Veteran's 
disability picture since October 2006 than the GAF score of 70.  
GAF scores ranging between 51 and 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See generally, Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).  The 
Veteran's GAF scores consequently are consistent with the type of 
impairment contemplated by a 50 percent evaluation.  The Board 
therefore finds that the disability picture for the Veteran's 
PTSD more nearly approximates the criteria for a 50 percent 
evaluation for the entire initial rating period on appeal. 

With respect to whether an initial evaluation in excess of 50 
percent is warranted, the September 2007 examiner and the 
treating clinicians noted that the Veteran was alert and oriented 
to examination, with no speech abnormalities.  He was 
consistently well groomed.  He demonstrated no significant memory 
impairment at the examination or to the treating clinicians.  
Although he reported intermittent passive suicidal ideation and 
emotional numbing, and was noted to have some depression, he 
admitted to his examining and treating physicians that he had no 
plan or intent to commit suicide.  Nor has he at any point 
expressed homicidal ideation or described a lack of impulse 
control, and despite reporting periods of irritability and bad 
judgment, his treating physicians have specifically noted that 
his judgment was intact and that he was not considered a threat 
to himself or to others.

Although the Veteran reports hypervigilance, intrusive thoughts, 
and a startle reaction, the September 2007 examiner and the 
treating clinicians noted the absence of any hallucinations or 
delusions.  His thought processes were clear on mental status 
examinations.  Nor has inappropriate behavior been observed; his 
psychomotor activity was described as normal by clinicians.  In 
April 2008 he reported to his clinicians that he was tending to 
ruminate; he has never alleged or been shown to engage in 
obsessive or ritualistic behavior.  

The record shows that at least through 2007, the Veteran was 
self-employed as a photographer, and also worked a part-time job.  
By April 2008, he quit the part-time job because of difficulty in 
dealing with a supervisor, and an entry in the medical records 
that month indicated that the psychiatric symptoms were limiting 
his occupational potential.  Notably, however, he continues to 
remain self-employed, and does not allege any significant 
interference of his PTSD with his employment.  Moreover, despite 
having difficulty in romantic relationships, he admittedly has a 
large support system of friends and family.

In short, the record does not show that for any period the 
Veteran exhibits PTSD symptoms that more nearly approximated 
those listed for assignment of a 70 percent rating, or symptoms 
which are of the type contemplated by the criteria for that level 
of disability.  The evidence on file does not demonstrate 
symptoms suggesting, at a minimum, occupational and social 
impairment with deficiencies in most areas.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the psychiatric symptoms 
listed in the rating criteria are not exclusive, but are examples 
of typical symptoms for the listed percentage ratings).  
Accordingly, the Board concludes that the Veteran is entitled to 
an initial evaluation of 50 percent, but not more, for PTSD for 
the entire initial rating period.  38 C.F.R. § 4.3.

Extraschedular Consideration

The Board has considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the Board first points out that the 
schedular criteria for evaluating PTSD specifically contemplate 
occupational and social impairment, and in fact are defined in 
terms of such impairment.  In addition, the schedular rating 
criteria at Diagnostic Code 9411 specifically contemplate the 
Veteran's PTSD symptomatology, such as depression, anxiety and 
anxious mood, panic attacks, social impairment, short-term memory 
impairment, and conflicts with co-workers, that are "like or 
similar to" those symptoms in the schedular rating criteria.  
See Mauerhan, 16 Vet. App. 436.

In any event, the record reflects that the Veteran has not 
required any hospitalizations for PTSD, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  He left one job, but 
remains self-employed.  He does not allege that his PTSD causes 
significant interference with his current profession.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order. 

The Board lastly notes that the RO, in granting service 
connection for PTSD, assigned an effective date for the grant of 
October 1, 2006.  The Board has reviewed the evidence on file and 
concludes that the underlying level of severity for  the 
Veteran's PTSD has approximated the 50 percent level, but no 
more, since the award of service connection.  The Board finds 
that the GAF score of 70 assigned by the September 2007 examiner 
was not an accurate indicator of the Veteran's actual level of 
impairment, given the treatment records shortly thereafter which 
show a GAF score of 55 on essentially the same complaints and 
mental status findings.  The Veteran has not alleged or evidenced 
symptoms which demonstrate a higher level of disability during 
the appeal period.  For the reasons 


enumerated above, and because there is no indication of greater 
disability than that described above during the period beginning 
October 1, 2006, a higher rating is not warranted for any time 
since the award of service connection.  See Fenderson.


ORDER

A 50 percent initial evaluation for PTSD is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


